Citation Nr: 1501896	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-00 871 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a March 2012 Board decision, the Veteran's claim for service connection for a left ankle condition was reopened and remanded for further evidentiary development. 

The case was subsequently returned to the Board for appellate review, and in November 2013, the Board remanded the claims for additional development.  As the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for skin cancer due to herbicide exposure have been raised by the record in an August 7, 2014 supplement claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative arthritis of his left ankle.  

2. In January 1966, the Veteran suffered an injury to his left ankle during active service.  

3. Service medical records state that the Veteran was seen for swollen and twisted ankles on numerous occasions. 

4. The Veteran has experienced recurrent symptoms of pain, stiffness, and periods of swelling of his left ankle continuously since service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability, to include degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for a Left Ankle Disability

The Veteran has alleged that he developed a left ankle disability during his active service in 1966, which continued throughout his active duty.  He contends that he suffered multiple left ankle injuries during his active service, including an injury he has stated was a broken left ankle, and that these injuries have caused recurrent symptoms and residual disability.   

The Veteran's service treatment records (STR) indicate that the Veteran suffered an injury to his left ankle in January 1966, which resulted in soft tissue swelling about the lateral malleolus, without any bone or joint abnormalities.  He was diagnosed with a sprained left ankle.  The records indicate that the Veteran was prescribed a "short leg walking cast" due to his left ankle sprain.  In April 1966, the STR indicate that the Veteran's injury of January 1966 was continuing to cause him symptoms of swelling and that he was treating with ace bandages.  Prior to separation, he was seen for a physical examination.  The examiner noted that the Veteran has had "swollen ankles ever since patient twisted ankles 1965 - seen on numerous occasions, states ankles are very easily twisted."  At separation, the examiner noted "both ankles become swollen at undetermined times, require no treatment other than ace wraps.  Condition lasts for undetermined length of time." 

In October 1971, the Veteran submitted a statement in relation to a claim for service connection for residuals of bilateral ankle sprains.  He indicated that "In 1966, I sprained both ankles.  These were also treated at the Air Force Base (AFB) Hospital.  These have been aggravated by the mowing of grass on the sides of munitions igloos (steep hills)."

During a November 1971 VA examination, the examiner noted that the Veteran complained of "recurrent pain in his ankles," which was aggravated by any kind of work.  The examiner reported that his pain in his feet "could be due to obesity, as he is 70 pounds overweight." A December 1971 notation states "x-rays were not ordered for Veteran.  If the claims-file is not elucidative, please refer back to us."  The Veteran's claim was denied no current diagnosis of an ankle disability was found upon examination.

In February 2007, the Veteran submitted a lay statement from his ex-wife, whom he was married to from 1964 through 1995.  The Veteran's ex-wife reported that the Veteran broke his left ankle in 1965 and was in a cast for 6 to 8 weeks.  Further, the Veteran's ex-wife reported that the Veteran complained of pain and stiffness in his ankles on days that he would use a pulley system to mow grass on very steep hills.  She stated that sometimes his joints would swell and that she could not recall how many times he ended up with twisted ankles due to his job.  She reported that he would treat with Advil and that he would regularly go to his job with swollen joints.  She stated that this condition lasted after he separated from service.  "After his Air Force years, he continued to have problems with... both ankles.  They would swell up, be painful, and he would have limited mobility in them.  He continued with aspirin and then moved on to the newer anti-inflammatory drugs that came out."

In April 2012, the Veteran underwent a VA examination that indicated that the Veteran had degenerative arthritis of his ankles.  The examiner opined that it was less likely than not that the Veteran's condition was due to his active service.  The examiner noted that the Veteran did not sustain a fracture to his left ankle in service and that casting was often performed for sprains in the military at that time.  The examiner indicates that he did not have any further injuries sufficient enough to have required clinic evaluation or treatment.  He also reported that though the Veteran did cut grass on an incline that this activity did not result in any specific injuries.  Further, the examiner stated that the Veteran has "bilateral degenerative changes of both the medial and lateral malleoli on radiographic exam.  Because this is bilateral and only one ankle ever was injured, it is inconsistent that bilateral arthritis development could be related to injury of only one ankle."

In April 2014, an additional VA opinion was sought due upon receipt of additional VA and Social Security Administration records.  The examiner reported that it was less likely than not that the Veteran's condition was due to his active service due to "long standing cavo varus feet" and that "only one ankle ever was injured."

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Veteran is competent to report symptoms of swelling, stiffness in his joints, and pain upon motion.  He is competent to report that he suffered these symptoms during his active service and since service.  The Veteran and multiple lay witnesses have supported the contention that the Veteran suffered from painful and swollen ankles repeatedly after his left ankle sprain in January 1966.  The Board finds competent and credible his assertions of his reported symptoms regarding multiple sprained ankles that he suffered during service.  While the Board notes that the Veteran was mistaken regarding whether he suffered a broken ankle, the Board finds probative his initial statement in October 1971 that stated he sustained multiple sprained ankles, which comports with the Veteran's STR and his reports during his 1971 VA examination.  While the Veteran may have been mistaken many years later regarding the exact nature of his left ankle injury due to having been prescribed a cast, the Veteran's initial statements and the statements of his ex-wife are consistent with the evidence of record.  

The Board finds that these lay statements to be more probative than the opinions of the VA recent VA examiners.  The April 2012 examiner stated that it is inconsistent that bilateral arthritis development could be related to injury of only one ankle, however, the evidence of record, including the Veteran's STR, demonstrate that the Veteran suffered swelling and twisted ankles of both feet "on numerous occasions."

The Board also notes that the initial VA examiner in 1971 reported that the Veteran complained of recurrent pain and swelling of his ankles.  The examiner reported that x-rays were not ordered for Veteran and that "if the claims-file not elucidative please refer back to us."  Here, the claims file is elucidative that the Veteran suffered multiple sprains of his left ankle during his active service which caused recurrent symptoms of pain and swelling in his ankle that have persisted since service.  These continuous symptoms of a diagnosed chronic condition per 3.309(a), arthritis of the left ankle, meet the criteria for service connection for a left ankle disability based upon continuity of symptomology.  38 C.F.R. § 3.303(b).  

As the evidence of these continuous symptoms is at least in equipoise, reasonable doubt has been resolved in the Veteran's favor.  The Board finds that the Veteran's current left ankle disability, to include degenerative arthritis, is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a left ankle disability has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left ankle disability, to include degenerative arthritis, is granted.


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


